      USDC IN/ND case 2:19-cv-00505 document 1 filed 12/30/19 page 1 of 6




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION


UNITED STATES OF AMERICA,                            )
                                                     )
                      Plaintiff                      )
               v.                                    )
                                                    )
                                                     )      Cause No. 2:19-cv-505
                                                     )
$35,700.00 in U.S. Currency                          )
                                                     )
                      Defendant.                     )


                              VERIFIED COMPLAINT IN REM

       Plaintiff, United States of America, by its attorneys, Thomas L. Kirsch II, United States

Attorney for the Northern District of Indiana, and Orest Szewciw, Assistant United States

Attorney, brings this complaint and alleges as follows in accordance with Supplemental Rule

G(2) of the Federal Rules of Civil Procedure:

                                   NATURE OF THE ACTION

       1. This is an action to forfeit and condemn to the use and benefit of the United States of

America pursuant to 21 U.S.C. ' 881(a)(6) the following described property: $35,700.00 in U.S.

Currency (hereinafter "defendant property@), for violations of 21 U.S.C. ' 841.

                                  THE DEFENDANT(S) IN REM

       2.   Defendant property was seized on or about August 7, 2019, from Alexander Gomez

and Jaime Andres Varon-Londono during a traffic stop in Lake County, Indiana. Defendant

property is presently in the custody of the United States Marshal in South Bend, Indiana.

                                  JURISDICTION AND VENUE
       USDC IN/ND case 2:19-cv-00505 document 1 filed 12/30/19 page 2 of 6




           3. Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. ' 1345, and over an action for forfeiture under 28 U.S.C. ' 1355(a).

          4. This Court has in rem jurisdiction over the defendant property under 28 U.S.C. '

1355(b)

          5. Venue is proper in this district pursuant to 28 U.S.C. '' 1355(b)(1), because the acts

or omissions giving rise to the forfeiture occurred in this district and also pursuant to 28 U.S.C.

'1395(b), because the defendant property was found within this district.

                                    BASIS FOR FORFEITURE

       6. The defendant property is subject to forfeiture pursuant to 21 U.S.C. ' 881(a)(6)

because it constitutes 1) money, negotiable instruments, securities and other things of value

furnished and intended to be furnished in exchange for a controlled substance in violation of the

Controlled Substances Act; 2) proceeds traceable to such an exchange; or 3) money, negotiable

instruments, and securities used and intended to be used to facilitate a violation of the Controlled

Substances Act.

                                               FACTS

       7. On August 7, 2019, a law enforcement officer initiated a lawful traffic stop on

Interstate 90 in Lake County, Indiana, of rental vehicle driven by Andres Varon-Londonao

(Veron). Alexander Gomez (Gomez) was a passenger in the vehicle. The officer approached

the driver of the vehicle during the stop and asked for his license and registration. Gomez, the

passenger, began answering for the driver and stated it was a rental vehicle which he had rented.



                                                  2
      USDC IN/ND case 2:19-cv-00505 document 1 filed 12/30/19 page 3 of 6




Gomez stated that Veron did not speak English. Veron and Gomez each provided the officer

with a Columbian passport.



       8. During the stop, the officer had Gomez sit in the police vehicle and informed him that

he was only going to write a warning. The officer noticed that Gomez was acting extremely

nervous despite having been informed that only a warning was being issued. During a

conversation with Gomez, the officer learned that Gomez and Veron had flown from Tampa,

Florida, to Chicago, Illinois, and were scheduled to return to Tampa, Florida, on August 8, 2019.

Gomez stated they were visiting a friend in Indiana. The officer inquired if there were any

drugs, guns or large amounts of currency in the rental vehicle. Gomez replied there were not.

The officer asked permission to search the vehicle and Gomez consented. Gomez then informed

the officer there was $20,000.00 cash in the vehicle. The officer approached the rental vehicle

and, using Google translator, asked Veron for permission to search the rental vehicle. Veron

consented. The officer had Veron then sit in the police vehicle.

       9. During the search, the officer discovered three rubber-banded bundles of currency in

the vehicle. One bundle was located in the glove box, one was in a small bag on the passenger

side floorboard and the third was wrapped in a T-shirt inside in a backpack.

       10. The officer returned to the police vehicle and inquired about the source of the

currency. Veron stated the money was given to him a friend in Niles, Michigan to buy clothes

in Tampa, Florida. Gomez stated he was going to put the money in the bank and buy a house in

Columbia. Gomez did not know the name of the person who gave them the money. Veron



                                                3
       USDC IN/ND case 2:19-cv-00505 document 1 filed 12/30/19 page 4 of 6




called the woman he claimed gave him the currency, but she would not speak with the officer.

       11. The officer then had his drug-detecting dog do a free air sniff around the perimeter

of the vehicle during which the dog alerted positive to the presence of narcotics near the C pillar

of the vehicle.



        12. On August 9, 2019, Natividad Rivera (Rivera) spoke with a DEA Task Force

Officer regarding the seized currency and stated that she gave the money to Gomez and Varon to

take the money to Chicago to deposit into a bank and then transfer the money to Columbia for

the purpose of opening a clothing store. When asked if she believed it would make more sense

to transfer the money through a bank account from the start, rather than have Gomez and Varon

fly in to pick it up, she had no response.

       13. On August 14, 2019, the DEA Task Force Officer reviewed the inside dash-cam

footage from the traffic stop of August 7th. A review showed that Gomez and Veron were

attempting to get coordinate their stories regarding the currency. In addition, Gomez uses his

cell phone to call someone, believed to be Rivera, and coaches the person on what to say if the

office contacts her. Gomez states to the person to make sure to tell the office that they have

known each other for one year.

       14. On August 14, 2019, a drug sniff was conducted with respect to the seized currency.

Four one dollar bills from the Clerk’s Petty Cash were placed in separate pro-launch boxes. The

drug-detecting dog was commanded to sniff for narcotics, but gave no positive indication for the

presence of narcotics. The dog was removed and a $100 bill from the seized currency was



                                                 4
       USDC IN/ND case 2:19-cv-00505 document 1 filed 12/30/19 page 5 of 6




placed in a separate pro-launch box and interspersed with the four other boxes. The dog was

brought back and commanded to do a sniff. The dog gave a positive alert to the box in which

the $100 bill was placed.

       WHEREFORE, the plaintiff requests that the defendant property be forfeited and

condemned to the United States of America; that Warrant of Arrest In Rem be issued for

defendant property; that the plaintiff be awarded its costs and disbursements in this action; and

for such other and further relief as this court deems proper and just.



                                      Respectfully submitted,

                                      THOMAS L. KIRSCH II
                                      UNITED STATES ATTORNEY



                               By:      /s/ Orest Szewciw
                                      __________________________
                                      Orest Szewciw
                                      Assistant U.S. Attorney
                                      5400 Federal Plaza, Suite 1500
                                      Hammond, Indiana 46320
                                      (219)937-5500; fax: 219-852-2770
                                      email:orest.szewciw@usdoj.gov




                                                 5
      USDC IN/ND case 2:19-cv-00505 document 1 filed 12/30/19 page 6 of 6




                                         VERIFICATION

         I, Scott Hartz, hereby verify and declare under penalty of perjury that I am a Special Agent

with the U.S. Drug Enforcement Administration (DEA); that I have read the foregoing Verified

Complaint In Rem and know the contents thereof, and that the matters contained in the Verified

Complaint are true to the best of my knowledge.

         The sources of my knowledge and information are the official files and records of the

DEA, along with information supplied to me by other law enforcement officers, as well as my

investigation of this case.

         I hereby verify and declare under the penalty of perjury that the foregoing is true and

correct.

Dated:     [Z - Jo� zo i 4


                                              Scott Hartz, S     gent
                                        U.S. Drug Enforceme t Administration




                                                  6
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
                         USDC IN/ND case 2:19-cv-00505 document 1-1 filed 12/30/19 page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                             $35,700.00 in U.S. Currency
             United States of America

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Lake
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
      Orest Szewciw
      Assistant U.S. Attorney
      5400 Federal Plaza, Suite 1500, Hammond, IN 46320

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          28 U.S.C. § 1345
VI. CAUSE OF ACTION Brief description of cause:
                                          Asset Forfeiture
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/30/2019                                                              s/ Orest Szewciw
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
JS 44 Reverse (Rev. 12/12)

                         USDC IN/ND case 2:19-cv-00505 document 1-1 filed 12/30/19 page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
    USDC IN/ND case 2:19-cv-00505 document 1-2 filed 12/30/19 page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                         HAMMOND DIVISION


UNITED STATES OF AMERICA,                  )
                                           )
                  Plaintiff,               )
            v.                             )
                                           )     Cause No. 2:19-cv-505
                                           )
$35,700.00 in U.S. Currency,               )
                                           )
                  Defendants.              )
                                           )
                                           )

                    WARRANT FOR ARREST IN REM

TO: THE UNITED STATES MARSHAL FOR THE NORTHERN
DISTRICT OF INDIANA AND/OR ANY OTHER DULY AUTHORIZED LAW
ENFORCEMENT OFFICER:

      WHEREAS, on December 30, 2019 , the United States of America filed
a verified complaint for civil forfeiture in the United States District Court for
the Northern District of Indiana against the above-named defendant
property, alleging that said property is subject to seizure and civil forfeiture
to the United States for reasons mentioned in the complaint;

      NOW THEREFORE, you are hereby commanded to arrest and take
into your possession the above-named defendant property and to use
whatever means appropriate to protect and maintain it in your custody until
further order of the Court.

      YOU ARE FURTHER COMMANDED to provide notice of this action to
any person thought to have a potential interest in or claim against the
defendant property by serving upon such person or to the attorney
representing the potential claimant with respect to the seizure of the
property, a copy of this warrant of arrest in rem and the verified complaint,
in a manner consistent with the principles of service of process of an action in
    USDC IN/ND case 2:19-cv-00505 document 1-2 filed 12/30/19 page 2 of 2


rem under the Supplemental Rules for Admiralty or Maritime and Asset
Forfeiture Claims, Federal Rules of Civil Procedure.
       This warrant provides notice that in order to avoid civil forfeiture of the
property, any person claiming an interest in, or right against, the property
must file a claim in the court where the action is pending, pursuant to Rule G
of the Supplemental Rules for Admiralty or Maritime and Asset Forfeiture
Claims. The claim must identify the specific property claimed, identify the
claimant and state the claimant’s interest in the property, be signed by the
claimant under penalty of perjury, and be served on the government attorney
handling the case. A claimant must file a claim no later than 35 days after
the date the notice is sent or, as applicable, no later than 30 days after the
date of final publication of the notice of civil forfeiture. In addition, any
person having filed such a claim shall also file an answer or motion to the
complaint no later than 20 days after the filing of the claim.

       All claims and answers or motions for the defendant property must be
filed with the Office of the Clerk, United States District Court for the
Northern District of Indiana, 5400 Federal Plaza, Hammond, Indiana 46320,
and a copy of the claim and answer or motion sent to Assistant United Sates
Attorney Orest Szewciw, United States Attorney’s Office, 5400 Federal Plaza,
Suite 1500, Hammond, Indiana 46320.
      Additional procedures and regulations regarding this forfeiture action
are found at 19 U.S.C. §§1602-1621.


      YOU ARE FURTHER COMMANDED, promptly after execution of this
process, to file the same in this Court with your return thereon, identifying
the individuals upon whom copies were served and the manner employed.




Dated:                               Robert N. Trgovich
                                     Clerk of the Court



                               By:   ____________________
                                     Deputy Clerk
